Exhibit 10.8 Summary of Directors Ongoing Compensation As of June 30, 2011 our non-executive officer directors receive cash compensation as follows: · Annual compensation of $12,500; · Meeting participation fee of $935 per in-person meeting; and · For meeting participation by telephone, $435 per meeting. If the compensation is paid in New Israeli Shekels (“NIS”), the exchange rate of the directors’ fees used to calculate the fees will be not less then $4.25 per NIS. The directors are also entitled to two and a half percent (2.5%) from amounts received by us from non diluting funding and strategic deals.
